TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00228-CR



                                      Gary Noria, Appellant

                                                 v.

                                     State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-12-200761, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant filed his notice of appeal on April 5, 2013. On May 14, 2013, we sent

court reporter Kim Lee notice that the reporter’s record was overdue. On May 24, 2013, Lee

responded, explaining she was unaware of the filing deadline because she had mistakenly believed

that a motion for new trial would be filed. Consequently, Lee requested a thirty-day extension of

time to file the record. On June 26 and July 24, 2013, Lee requested additional extensions of time,

each time explaining that she was behind in preparing the record due to heavy work loads. Finally,

on September 4, 2013, Lee requested a fourth extension of time, stating that she was having technical

difficulties with her scanner but expected to have the record filed by September 13, 2013. To date,

the reporter’s record has not been filed.
               We order Lee to file the reporter’s record in this cause no later than November 14,

2013. Failure to file the record will result in Lee being called before the Court to show cause why

she should not be held in contempt for violating this order.

               It is ordered October 14, 2013.



Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish




                                                 2